EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Michael Butterfield, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Quarterly Report on Form 10-Q of Uniontown Energy Inc. for the period ended July 31, 2011 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Uniontown Energy Inc. Dated:September 23, 2011 /s/ Michael Butterfield Michael Butterfield President, Chief Executive Officer and Director (Principal Executive Officer) UNIONTOWN ENERGY INC. A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Uniontown Energy Inc.and will be retained by Uniontown Energy Inc.and furnished to the Securities and Exchange Commission or its staff upon request.
